DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 10-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pang et al. (US 20190361546 A1, hereafter Pang).


	Regarding claim 1, Pang teaches a touch electrode, comprising a plurality of mutually parallel and separated first electrode chains and a plurality of mutually parallel and separated second electrode chains configured to intersect with the first electrode chains and be insulated from the first electrode chains (Fig. 3, [0048], where there are a plurality of first touch units 21 and a plurality of second touch units 22); 
	wherein each of the first electrode chains comprising a plurality of mutually separated first electrodes and a first connecting portion located at an intersection of the first electrode chain and the second electrode chain, and the two adjacent first electrodes are electrically connected through the first connecting portion (Fig. 3, [0048], where there is a connection unit connecting adjacent touch units 21); 
	wherein each of the second electrode chains comprising a plurality of mutually separated second electrodes and a second connecting portion located at an intersection of the first electrode chain and the second electrode chain, and the two adjacent second electrodes are electrically connected through the second connecting portion, and the second connecting portion is insulated from the first connecting portion (Fig. 3, [0048]-[0049], where the touch units 22 are connected through bridge structure 23 which is insulated from the connecting portion of touch units 21); and 
	wherein each of the second connecting portions comprising a connecting island located between the two adjacent second electrodes, at least one first connecting bridge electrically connecting the connecting island and one of the two adjacent second electrodes and at least one second connecting bridge electrically connecting the connecting island and the other of the two adjacent second electrodes (Fig. 3, [0048]-

	Regarding claim 2, Pang teaches the touch electrode according to claim 1, wherein the first electrode, the first connecting portion, the second electrode, and the connecting island are located at a same film layer (Fig. 3a, [0048], where the first touch units 21, second touch units 22, and the connection portion 231 are located in a same layer); a hollow area is formed in each of the first connecting portions, and the connecting island is located in the hollow area and is separated from the first connecting portion (Fig. 3a, [0048], where the connection portion 231 is located in a hollow region of the connecting portion of touch units 21); the first connecting bridge and the second connecting bridge are located at a same film layer, and an insulating layer is provided between the film layer where the first electrode, the first connecting portion, the second electrode, 6and the connecting island are located and the film layer where the first connecting bridge and the second connecting bridge are located (Fig. 3c, [0050], where an insulating layer 233 is provided between the touch units 21 and the connecting portions); the first connecting bridge and the second connecting bridge respectively connect the connecting island and the second electrode by a first via hole passing through the insulating layer (Fig. 3a, [0048]-[0050], where there is necessarily a conductive hole for bridges 232a and 232b to connect to connection portion 231, the hole forming an opening through an insulating layer separating the bridges from the touch unit 21).

Regarding claim 3, Pang teaches the touch electrode according to claim 1, wherein each of the second connecting portions further includes at least one third connecting bridge which directly electrically connects the two adjacent second electrodes (Fig. 3a, [0048], where there is a bridge 234 directly connecting the adjacent touch units 22).

	Regarding claim 6, Pang teaches the touch electrode according to claim 1, wherein numbers of the first connecting bridge and the second connecting bridge in each of the second connecting portions are both one or two (Fig. 3a, where there is one connecting bridge 232a and one connecting bridge 232b).

	Regarding claim 7, Pang teaches the touch electrode according to claim 3, wherein number of the third connecting bridge in each of the second connecting portions is two, and the two third connecting bridges are respectively disposed at the two sides of the connecting island (Fig. 3a, where the bridges 232a and 232b are disposed on two sides of the connecting portion 231).


	Regarding claim 10, Pang teaches a touch display device, comprising a touch electrode which includes a plurality of mutually parallel and separated first electrode chains and a plurality of mutually parallel and separated second electrode chains configured to intersect with the first electrode chains and to be insulated from the first 
	wherein each of the first electrode chains comprising a plurality of mutually separated first electrodes and a first connecting portion located at an intersection of the first electrode chain and the second electrode chain, and the two adjacent first electrodes are electrically connected through the first connecting portion (Fig. 2, [0045], where there is a connection unit connecting adjacent touch units 21); 
	wherein each of the second electrode chains comprising a plurality of mutually separated second electrodes and a second connecting portion located at an intersection of the first electrode chain and the second electrode chain, and the two adjacent second electrodes are electrically connected through the second connecting portion, and the second connecting portion is insulated from the first connecting portion (Fig. 2, [0045]-[0046], where the touch units 22 are connected through bridge structure 23 which is insulated from the connecting portion of touch units 21); and 
	wherein each of the second connecting portions comprising a connecting island located between the two adjacent second electrodes, at least one first connecting bridge electrically connecting the connecting island and one of the two adjacent second electrodes and at least one second connecting bridge electrically connecting the connecting island and the other of the two adjacent second electrodes (Fig. 2, [0045]-[0046], where in addition to the first metal bridge 234 in the bridge structure 23, there is a second bridge formed of metal bridges 232a and 232b).

	Regarding claim 11, Pang teaches the touch display device according to claim 11, wherein the first electrode, the first connecting portion, the second electrode, and the connecting island are located at a same film layer (Fig. 3a, [0048], where the first touch units 21, second touch units 22, and the connection portion 231 are located in a same layer); a hollow area is formed in each of the first connecting portions, and the connecting island is located in the hollow area and is separated from the first connecting portion (Fig. 3a, [0048], where the connection portion 231 is located in a hollow region of the connecting portion of touch units 21); the first connecting bridge and the second connecting bridge are located at a same film layer, and an insulating layer is provided between the film layer where the first electrode, the first connecting portion, the second electrode, 6and the connecting island are located and the film layer where the first connecting bridge and the second connecting bridge are located (Fig. 3c, [0050], where an insulating layer 233 is provided between the touch units 21 and the connecting portions); the first connecting bridge and the second connecting bridge respectively connect the connecting island and the second electrode by a first via hole passing through the insulating layer (Fig. 3a, [0048]-[0050], where there is necessarily a conductive hole for bridges 232a and 232b to connect to connection portion 231, the hole forming an opening through an insulating layer separating the bridges from the touch unit 21).

	Regarding claim 12, Pang teaches the touch display device according to claim 10, wherein each of the second connecting portions further includes at least one third connecting bridge which directly electrically connects the two adjacent second 

	Regarding claim 15, Pang teaches the touch display device according to claim 10, wherein the numbers of the first connecting bridge and the second connecting bridge in each of the second connecting portions are both one or two (Fig. 3a, where there is one connecting bridge 232a and one connecting bridge 232b).

	Regarding claim 16, Pang teaches the touch electrode according to claim 3, wherein number of the third connecting bridge in each of the second connecting portions is two, and the two third connecting bridges are respectively disposed at the two sides of the connecting island (Fig. 3a, where the bridges 232a and 232b are disposed on two sides of the connecting portion 231).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 20190361546 A1, hereafter Pang) in view of Kim et al. (US 20160202789 A1, hereafter Kim).

	Regarding claim 4, Pang would show the touch electrode according to claim 1. But, Pang does not explicitly teach the touch electrode wherein a gap is formed between the adjacent first electrode and second electrode, and the gap is provided with a blank electrode insulated from the first electrode and the second electrode. However, this was well known in the art as evidenced by Kim (Fig. 2, [0067]-[0069], where the dummy electrode 430 is formed in the gaps 432 between first and second touch electrodes 410 and 420). Both Pang and Kim teach touch sensors comprised of first and second sets of electrodes which intersect to form an array of intersections. Pang is silent with respect to the use of dummy electrodes directly between adjacent first and second electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dummy electrodes as taught by Kim into the touch electrode of Pang so as to benefit from improved optical visibility and enhanced mutual capacitance (Kim [0070]).

	Regarding claim 5, the combination of Pang and Kim would show the touch electrode according to claim 4. Kim in the combination further teaches the touch electrode wherein all the first electrode, the second electrode, and the blank electrode are located at the same film layer, and the blank electrode is separated from the first electrode and the second electrode ([0067], where the dummy electrodes 430 are 

	Regarding claim 8, Pang would show the touch electrode according to claim 1. But, Pang does not explicitly teach the touch electrode wherein material of the first electrode and the second electrode are indium tin oxide or indium zinc oxide, and material of the first connecting bridge and the second connecting bridge is selected from a group consisting of indium tin oxide, indium zinc oxide, molybdenum, titanium, copper, and aluminum or a combination of more thereof. However, this was well known in the art as evidenced by Kim ([0061], where the first and second touch electrodes 410 and 420 may be formed of ITO or IZO and the connectors may also be formed of the same material). Both Pang and Kim teach touch sensitive devices comprised of first and second sets of electrodes with connectors forming chains. Pang is silent with respect to the exact material used to form the electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrodes and connectors from conventional materials as taught by Kim and that such an implementation would yield a predictable result.

	Regarding claim 9, Pang would show the touch electrode according to claim 3. But, Pang does not explicitly teach the touch electrode wherein material of the third connecting bridge is selected from a group consisting of indium tin oxide, 7indium zinc oxide, molybdenum, titanium, copper, and aluminum or a combination of more thereof. However, this was well known in the art as evidenced by Kim ([0061], where the first 

	Regarding claim 13, Pang would show the touch display device according to claim 10. But, Pang does not explicitly teach the touch electrode wherein a gap is formed between the adjacent first electrode and second electrode, and the gap is provided with a blank electrode insulated from the first electrode and the second electrode. However, this was well known in the art as evidenced by Kim (Fig. 2, [0067]-[0069], where the dummy electrode 430 is formed in the gaps 432 between first and second touch electrodes 410 and 420). Both Pang and Kim teach touch sensors comprised of first and second sets of electrodes which intersect to form an array of intersections. Pang is silent with respect to the use of dummy electrodes directly between adjacent first and second electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dummy electrodes as taught by Kim into the touch electrode of Pang so as to benefit from improved optical visibility and enhanced mutual capacitance (Kim [0070]).

	Regarding claim 14, the combination of Pang and Kim would show the touch display device according to claim 13. Kim in the combination further teaches the touch display device wherein all the first electrode, the second electrode, and the blank electrode are located at the same film layer, and the blank electrode is separated from the first electrode and the second electrode ([0067], where the dummy electrodes 430 are formed in the same layer as the first and second touch electrodes 410 and 420 and then patterned).

	Regarding claim 17, Pang would show the touch display device according to claim 10. But, Pang does not explicitly teach the touch dissplay device wherein material of the first electrode and the second electrode are indium tin oxide or indium zinc oxide, and material of the first connecting bridge and the second connecting bridge is selected from a group consisting of indium tin oxide, indium zinc oxide, molybdenum, titanium, copper, and aluminum or a combination of more thereof. However, this was well known in the art as evidenced by Kim ([0061], where the first and second touch electrodes 410 and 420 may be formed of ITO or IZO and the connectors may also be formed of the same material). Both Pang and Kim teach touch sensitive devices comprised of first and second sets of electrodes with connectors forming chains. Pang is silent with respect to the exact material used to form the electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrodes and connectors from conventional materials as taught by Kim and that such an implementation would yield a predictable result.

	Regarding claim 18, Pang would show the touch display device according to claim 12. But, Pang does not explicitly teach the touch display device wherein material of the third connecting bridge is selected from a group consisting of indium tin oxide, 7indium zinc oxide, molybdenum, titanium, copper, and aluminum or a combination of more thereof. However, this was well known in the art as evidenced by Kim ([0061], where the first and second touch electrodes 410 and 420 may be formed of ITO or IZO and the connectors may also be formed of the same material). Both Pang and Kim teach touch sensitive devices comprised of first and second sets of electrodes with connectors forming chains. Pang is silent with respect to the exact material used to form the electrodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the electrodes and connectors from conventional materials as taught by Kim and that such an implementation would yield a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692